Citation Nr: 0706320	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of fractured L2 and L3, with lumbosacral 
strain and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that awarded an increased disability 
evaluation of 30 percent for service-connected residuals or 
fractured L2 and L3, with lumbosacral strain and degenerative 
changes.

In August 2004, the veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  During that hearing, the veteran raised a 
claim for service connection for a thoracic spine disorder, 
to include as secondary to the service-connected residuals of 
fractured L2 and L3.  The Board does not have jurisdiction of 
this issue.  It is, therefore, referred to the RO for 
appropriate action.

In October 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by some 
limitation of motion with pain, weakness, and fatigability 
upon repetitive use.

2.  The transverse process on the right side at L2 and L3 is 
slightly deformed and with angles distally instead of 
horizontally, suggesting old fractures.




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for 
residuals of fractured L2 and L3, with lumbosacral strain and 
degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5293, 5295 (2002), Diagnostic Codes 5289, 5292, 5295 (2003), 
Diagnostic Codes 5235, 5237, 5243 (2006).

2.   The vertebral body deformity is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2003.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was sent in December 2003.

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the June 2003 
notice letter was subsequently considered by the RO in the 
April 2004 and December 2005 supplemental statements of the 
case.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in March 2002, November 2005, and December 2005.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Service connection for a thoracic spine disorder has been 
referred to the RO.  Accordingly, any disability related to 
the thoracic spine is not the subject of this decision.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the spine as well as the resulting 
limitation of motion, if any, of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

In February 1982, service connection was granted for 
residuals of a fracture L2 - L3 with lumbosacral strain, with 
a 20 percent disability evaluation assigned under Diagnostic 
Codes 5285-5295.  In September 2001, the veteran submitted a 
claim for an increased rating.  In an August 2002 rating 
decision, the RO rated the veteran's lumbar vertebrae 
fracture residuals based on the old rating criteria 
Diagnostic Codes 5295-5285 and appeared to assign an 
additional 10 percent rating for that disorder under 
Diagnostic Code 5285, based on demonstrable deformity of a 
vertebral body, which, combined with the previous 20 percent 
rating, amounted to a 30 percent disability evaluation.  

Private medical treatment records from February 2001 show 
that the veteran was involved in an accident.  At the time he 
was riding a motorcycle with no helmet.  X-rays showed slight 
discogenic disease at L1 and L2.  The remaining disc spaces 
were well maintained and there was minimal degenerative 
changes consisting of scalping of the superior and inferior 
end plates, especially at the levels of L3, L4, and L5.  The 
veteran was diagnosed as having mild degenerative joint 
disease.  In March 2001, the veteran had a follow-up visit 
for injuries from the February 2001 accident.  At that time, 
he complained of having low back pain, but reported having a 
history of five-disc degenerative disc disease of the low 
back.  Neurological examination showed decreased sensory of 
the entire right leg to the foot, but otherwise normal.  
There was also pain to palpation of his low back with spasm 
from L1 to L5 bilaterally.  

VA treatment records showed treatment for back pain.  March 
2001 magnetic resonance imaging (MRI) showed early disc 
degenerative disease and mild facet arthritis at L3-4, L4-5, 
and L5-S1 levels.  There was a possible tear at L5-S1 and a 
right lateral localized disc bulge or small protrusion at L4-
5 causing mild stenosis or the right foramen.  There were no 
significant findings at L2-3.  June 2001 x-rays showed 
transverse process on the right side at L2 and L3 were 
slightly deformed and angles distally instead of horizontally 
suggested old fractures.  L5 was transitional in nature and 
sacralized.  Disc space appeared narrow throughout the lumbar 
spine.  There was incidental finding of probable 
calcification of the abdominal aorta and degenerative joint 
disease at multiple levels.  There was no spondylolysis or 
spondylolisthesis.  

August 2001 electromyograph (EMG) showed right sural sensory 
nerve study normal and right tibial motor nerve normal and 
normal latency with slightly slow velocity.  EMG study of the 
right lower extremities was unremarkable except for low grade 
positive sharp waves at rest of right gastrocnemius and 
hamstrings.  The examiner noted that although the EMG 
findings were not significant, given the absent right H-
reflex, there was evidence of right S1 radiculopathy.  A 
November 2001 neurology treatment record stated that there 
was definite evidence of S1 radiculopathy, although there was 
no motor or sensory loss noted.   

The veteran also received private medical treatment from Dr. 
Herbert. D. Goodman.  In August 2001, the veteran complained 
of having back pain, spasms, and limped.  In September 2001, 
the veteran stated that since the accident, he had 30 to 40 
percent worsening of his low back pain, which was 
asymptomatic before the accident.  Dr. Goodman noted that the 
veteran seemed to lack long term goals, which he attributed 
to the accident and stated that he was not sure if the 
veteran could return to a job that required self-direction 
and long term planning.  In April 2002, Dr. Goodman found 
that the veteran would have difficulty driving a truck in 
terms of finding his final destination or putting chains on 
the truck and getting into and out of the cab.  He advised 
the veteran to file for complete disability.

In February 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained about having constant pain 8-10/10 in severity, 
which kept him awake at night and radiated down either leg 
and caused numbness of the toes.  Physical examination 
revealed that the veteran was able to move normally, could 
hop on either foot, heal and toe walk, and squat and rise.  
He was able to forward bend 60 degrees, backward extend 20 
degrees, and lateral flex 20 degrees bilaterally.  Straight 
leg raising was negative bilaterally.  There was bilateral 
paraspinal muscle spasm, but no sciatic notch tenderness.  
Knee jerks were zero/zero and ankle jerks were zero/left one 
plus.  There was hypesthesia of both forefeet.  The veteran 
was diagnosed as having degenerative joint disease of the 
lumbar spine.  X-rays for the spine showed deformity 
transverse process right side at L2 and L3 suggesting 
possible trauma.  L5 was low-lying and transitional in nature 
and partially sacralized.  Disc spaces were narrow throughout 
the lumbar spine and degenerative disc disease.  There was no 
spondylolysis or spondylolisthesis.

In March 2002, the veteran was afforded a VA neurological 
examination.  The claims file was reviewed.  At that time he 
described wrenching pain and how some turning movements 
and/or sitting on his tailbone will make it worse.  His back 
pain did not interfere with his ability to walk.  
Occasionally, the pain moved from the lower back to the 
middle back, but not down the legs.  There was no weakness of 
the lower extremities, but did have some intermittent loss of 
sensation.  The examiner noted that the veteran had been in a 
motor vehicle accident in February 2001 and that the veteran 
stated that his back pain became suddenly worse from the 2001 
accident, but later complained that his back had become 
progressively worse over time.  The examiner also noted that 
the veteran had been working until the February 2001 
accident.  The veteran was unemployed at the time of the 
examination.  Physical examination revealed normal 
coordination and station; gait was antalgic, although his 
could stand on his heels and toes and deep knee bend; and he 
had full range of motion of his lower back.  There was no 
palpable or percussion tenderness of the back.  The examiner 
opined that the low back pain is mechanical muscle spasms and 
he could not clearly assess from the veteran's history why 
his back condition had gotten worse, except to presume that 
it was related to his accident in 2001.  

In April 2002, the veteran underwent a peroneal motor nerve 
and sural sensory nerve study, which showed that bilaterally 
peroneal motor nerves and sural sensory nerves were normal 
and there was no evidence of peripheral neuropathy of either 
leg. 

In July 2003, the veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, the veteran 
complained of having lumbar back pain ever since his in-
service accident.  He worked until September 2001, when he 
was released because of his chronic back pain and missed work 
days.  He stated that his chronic back pain was continuous 
and radiated into the lower extremities.  He rated his pain 
as 6 to 7 out of 10 on good days and 9 to 10 out of 10 on bad 
days.  He did not have flare-ups as he had pain all the time.  
Bending was painful, but he was able to flex fully.  Sitting 
was tolerable only up to one to two hours, standing was 
tolerable up to half an hour and he was able to walk up to 
300 feet.  If he did more strenuous work, his back would be 
worse the next day.  He took ibuprofen for his back pain.  
Physical examination showed minimal paralumbar muscular 
tenderness, straight leg raising was questionably positive on 
the right at 75 degrees with some hip pain, and there were no 
sensory abnormalities of the lower extremities.  Spinal 
flexion became painful at 60 degrees, but the veteran was 
able to persist to 78 degrees, when it became very painful.  
He was able to extend to 32 degrees, left lateral bend to 28 
degrees, right lateral bending was painful at 10 degrees, and 
rotate 40 degrees to each side.  The veteran was diagnosed as 
having chronic lumbar back pain with discogenic disease and 
degenerative arthritis dating to his inservice injury.

In January 2004, the veteran was afforded a VA examination 
for peripheral nerves.  The claims file was reviewed.  The 
veteran stated that he had back pain on a chronic daily basis 
and had three episodes a year on average of severe pain 
lasting two weeks at a time.  He denied having bowel or 
bladder incontinence.  Physical examination showed 5/5 
strength with good bulk and normal tone.  Reflexes were 2+ 
and symmetric in the knees and ankles, toes were down going 
and sensory examination was within normal limits.  The 
veteran was able to stand on his heels and toes and he was 
able to deep knee bend.  He had some limitation of flexion 
and extension of the back.  The examiner opined that the 
veteran's symptoms of numbness and tingling from the waist 
down were well out of proportion to the objective findings 
and he doubted that they were a result of the inservice 
injury of L2-L3.  The examiner also stated that he was unable 
to find evidence of numbness and tingling and did not think 
the old injury aggravated this.  The examiner doubted that 
the veteran understood the meaning of some of those terms and 
did not see anything more than chronic low back pain from his 
injury.  

In November 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran 
stated that after the accident in 2001, he experienced 
increased discomfort in the low back, especially in the left 
hip.  He retired from work on disability after the accident.  
He considered a flare-up as more pain provoked by standing, 
walking or sitting more than 15 minutes.  He experienced more 
pain by doing anything more than usual household chores and 
generally had to stay in bed to recover.  This occurred about 
2 to 3 times a week and may last longer than 24 hours.  
Alleviating factors included taking Naprosyn daily, hot 
showers and heating pad, using a cane occasionally, and 
massage.  He had weakness in his back and easy fatigability 
even when not having a flare-up.  He denied problems with 
bowel movement or urination.  

Physical examination revealed some tenderness on palpation of 
the spine, on the sacral area and on the bilateral sacroiliac 
joints, and left and right paravertebral muscles level of the 
lumbar and sacral spine.  There was no appreciable spasm, 
firm or hard muscles, redness, heat, swelling, or 
discoloration on the back.  Testing range of motion for the 
lumbar back showed 90 degrees flexion with tightness across 
low back, fatigability while bending, and shooting pain in 
the middle of the back when getting up.  When extension 
reached 15 degrees, he experienced pain at the left 
sacroiliac area and across the low back.  Cracking and 
popping sensation was felt when right lateral bending reached 
20 degrees with pain shooting to the left sacroiliac area.  
Left lateral bending was 20 degrees with pain in the left hip 
and left sacroiliac area.  Rotation was 30 degrees to the 
left and to the right with pain across the lower chest and 
upper back.  Repetitive range of motion with flexion 
increased the veteran's pain across the low back with 
subjective fatigability and lack of endurance.  Sensory 
examination showed subjective decreased sensation in the 
right and left thighs in the posterior aspects and subjective 
decreased sensation in the right leg more than the left leg.  
Sensation in toes was intact.  There were no signs of atrophy 
in either leg and he was able to stand and walk on his toes 
and heels.  Knee jerk was 1+ bilaterally and Achilles tendon 
was 2+ bilaterally.  The veteran was diagnosed as having 
degenerative joint disease with annular disc bulging level of 
L3-L4, L4-L5, and L5-S1 with a mild encroachment of the nerve 
exit foramen bilaterally and sciatic nerve radiculopathy, 
more symptomatic on the right side.  X-rays showed diffuse 
generalized osteopenia and degenerative disc disease without 
evidence of an acute fracture of subluxation; paravertebral 
soft tissue appeared unremarkable.  

In December 2005, the veteran was afforded a neurological 
examination.  The claims file was reviewed.  Motor 
examination was normal.  Sensory examination showed abnormal 
light touch, which was slightly diminished on the left 
inguinal and upper thigh to monofilament.  Pin prick was also 
abnormal, which was slightly diminished in the left inguinal 
and upper thigh.  Reflexes and needle examination were 
normal.  The veteran was diagnosed as having back pain due to 
degenerative disc disease of the lumbar spine.  There was no 
objective evidence found of sciatic nerve involvement or 
neurological abnormality related to the veteran's service-
connected fracture of L2-L3 transverse processes.  

As an initial matter, the Board notes that impairment 
attributable to nonservice-connected disabilities may not be 
considered.  38 C.F.R. § 4.14.  In the present case, the 
veteran was involved in a motorcycle accident in February 
2001 following service and sustained injuries to his back.  
Although it is possible that some of his current low back 
disability may be linked to 2001 accident, there is no basis 
for distinguishing between impairment due to the nonservice-
connected injury and it must be assumed that all impairment 
is due to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  Therefore, pursuant to Mittleider, the Board 
will assume that the impairment is attributable to the 
veteran's service-connected low back disability.  

Criteria in effect prior to September 23, 2002

In view of these complaints, findings, and assessments, the 
Board finds that the criteria for a 40 percent disability 
rating have been met.  During the July 2003 VA examination, 
the veteran's spinal flexion became painful at 60 degrees, 
but the veteran was able to persist to 78 degrees, when it 
became very painful and right lateral bending was painful at 
10 degrees.  The VA examiner in November 2005 stated that the 
veteran had low back flexion to 90 degrees, 15 degrees 
extension, 20 degrees lateral flexion, and 30 degrees 
rotation.  The examiner noted that during flexion, the 
veteran experienced tightness across low back, fatigability 
while bending, and shooting pain in the middle of the back 
when getting up.  During extension, he experienced pain at 
the left sacroiliac area and across the low back.  Cracking 
and popping sensation was felt when right lateral bending 
reached 20 degrees with pain shooting to the left sacroiliac 
area, there was pain in the left hip and left sacroiliac area 
during left lateral bending, and rotation was accompanied by 
pain across the lower chest and upper back.  The examiner 
also stated that repetitive range of motion with flexion 
increased the veteran's pain across the low back with 
fatigability and lack of endurance.  In the Board's judgment, 
these findings are sufficient to warrant the assignment of a 
40 percent rating under Diagnostic Code 5295 (2002).  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  An additional 10 percent is assigned for 
demonstrable deformity of vertebral body under Diagnostic 
Code 5285.  As noted above, June 2001 x-rays showed that 
transverse process on the right side at L2 and L3 were 
slightly deformed and that angles distally instead of 
horizontally suggested old fractures.  

There is no schedular basis for a higher disability rating 
than the 40 percent assigned for the veteran's residuals of 
fractured L2 and L3 under the older rating code for spine 
disorders.  A higher evaluation under Diagnostic Code 5285 is 
not warranted, as the veteran has not been shown to be 
bedridden nor has there been any report of cord involvement.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285.  He also has not 
been shown to need a neck brace or long leg braces.  Id.

Higher ratings could be assigned if there was ankylosis 
(Codes 5286, 5298) or pronounced disc disease (Code 5293).  
Ankylosis of the lumbar back has not been shown, therefore 
Diagnostic Codes 5286 and 5289 would be inappropriate.  

There is also no evidence to support higher rating under the 
criteria governing intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Although the 
February 2001 medical treatment records and the February 2002 
VA examination showed muscle spasms, the most recent medical 
records report that he did not have muscle spasms in the low 
back.  In addition, the veteran has complained of pain 
radiating into his lower extremities and having tingling and 
numbness from the waste down and was diagnosed in August 2001 
and November 2005 as having sciatic nerve radiculopathy.  
However, the record shows that the veteran underwent several 
neurological examinations that consistently showed no 
abnormalities and there have been no findings of absent ankle 
jerk; rather ankle jerks have been present and equal in both 
lower extremities.  The January 2004 VA examiner opined that 
the veteran's symptoms of numbness and tingling were well out 
of proportion to the objective findings and he was unable to 
find evidence of numbness and tingling.  The examiner who 
conducted the December 2005 VA neurology examination 
specifically stated that there was no objective evidence 
showing sciatic nerve involvement or any neurological 
abnormality related to his service-connected fracture of L2 
and L3 transverse processes.  Assuming that the veteran 
suffers from intervertebral disc syndrome, there is no 
evidence that it is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

Under the criteria in effect prior to September 23, 2002, a 
rating in excess of 40 percent for a lumbar spine disability 
requires ankylosis, pronounced intervertebral disc syndrome, 
or fracture with cord involvement and abnormal mobility; as 
none of these are shown, a rating in excess of 40 percent 
under the pre-September 23, 2002 criteria, i.e., Diagnostic 
Codes 5285, 5286, 5289, and 5293, is not warranted.  

Criteria in effect from September 23, 2002

With respect to the revised rating criteria for rating 
intervertebral disc syndrome that became effective in 
September 2002, the veteran was not shown to suffer from any 
incapacitating episodes of intervertebral disc syndrome, 
i.e., requiring bed rest prescribed by a physician, at any 
time.  Although the veteran stated that he had been 
occasionally bedridden during the November 2005 VA 
examination, he has not shown that he had an incapacitating 
episode of six weeks during the past 12 months, as required 
by the revised criteria, and there is no evidence that any 
bed rest was prescribed by a physician.  Therefore, a higher 
rating under the September 2002 revised criteria based on 
incapacitating episodes is not warranted.  

The 2002 amended criteria also require consideration of 
separate ratings for chronic orthopedic and neurologic 
manifestations of the veteran's lumbar disc disease.  
However, 40 percent is the highest evaluation available for 
orthopedic manifestations under either Diagnostic Code 5292 
or 5295, and unfavorable ankylosis which, if present, would 
warrant a 50 percent rating under Diagnostic Code 5289 is 
definitely not shown.  Similarly, as noted above, neurologic 
impairments have not been demonstrated, and, consequently, 
there would be no basis for a separate compensable rating 
based on neurologic manifestations.  Therefore, there is no 
basis for a combined rating higher than that currently 
assigned based on rating orthopedic and neurologic 
manifestations.


Criteria in effect from September 2003

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a 50 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).  Again, the 
evidence does not show that the veteran's spine is ankylosed, 
either favorably or unfavorably, and a higher rating is not 
warranted.  

The 2003 revision also requires evaluating associated 
neurologic abnormalities separately.  However, as noted 
above, the objective medical evidence does not show any 
neurologic abnormalities to rate separately.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, there is no 
evidence of bed rest that was prescribed by a physician, 
particularly not in frequency or duration that would warrant 
a rating higher than the 40 percent rating already assigned.

Extraschedular

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of his low back disability since the February 
2001 accident.  In addition, the record does not show that he 
has any symptoms outside of the rating criteria for which he 
is not being compensated.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The record shows that the 
veteran was working as a truck driver until his motorcycle 
accident in February 2001, after which he was released from 
his job.  The veteran's private physician stated that he was 
unsure if the veteran could return to a job that required 
self-direction and long term planning and noted that he would 
have trouble driving a truck in terms of finding his final 
destination or putting chains on the truck and getting into 
and out of the cab.  Although the physician noted physical 
obstacles to working, he did not specifically attribute them 
to his service-connected disability.  In addition, it appears 
that the veteran began having other difficulties that would 
hinder him from being able to work that were not physical, 
which may have been caused by a head injury sustained during 
the 2001 accident.  Therefore, the evidence shows that he is 
unemployed, at least in part, due to a non-service connected 
disability.  Absent evidence to the contrary, the Board finds 
no reason for further action under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation of 40 percent for service-
connected residuals of fractured L2 and L3, with lumbosacral 
strain and degenerative changes, with an additional 10 
percent for demonstrable deformity of vertebral body, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


